

116 HR 7740 IH: Microbusiness Improvement and Coronavirus Recovery Opportunities for Business Success Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7740IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Chabot introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo prioritize support for small business concerns with 10 or fewer employees by setting aside funds and increasing access to funding and other assistance, and for other purposes.1.Short titleThis Act may be cited as the Microbusiness Improvement and Coronavirus Recovery Opportunities for Business Success Act of 2020 or the MICRO Business Success Act.2.Support for small business concerns with 10 or fewer employees(a)Paycheck Protection Program funding allotmentWith respect to unobligated amounts for the cost of guaranteed loans as authorized under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) that are available on the date of the enactment of this Act, the Small Business Administrator shall reserve not less than $20,000,000,000 of such amounts, or if the total of such amounts is less than $20,000,000,000, such total, for the cost of guaranteed loans made under such section to recipients with 10 or fewer employees.(b)Microloan Program loansSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(1)in paragraph (3)(C), by striking and $6,000,000 and inserting and $10,000,000; and(2)in paragraph (4), by striking subparagraph (E).(c)Development company economic development objectiveSection 501(d)(3) of the Small Business Investment Act of 1958 (15 U.S.C. 695(d)(3)) is amended—(1)in subparagraph (K), by striking the or at the end;(2)in subparagraph (L), by striking the period at the end and inserting , or; and(3)by adding at the end the following new subparagraph:(M)expansion of small business concerns with 10 or fewer employees..(d)Small Business Development Center assistanceSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended—(1)in subparagraph (T), by striking and at the end;(2)in first subparagraph (U), by striking the period at the end and inserting a semicolon;(3)by redesignating the second subparagraph (U) as subparagraph (V);(4)in subparagraph (V), as so redesignated, by striking the period at the end and inserting ; and; and(5)by adding the following new subparagraph:(W)assisting small business concerns with 10 or fewer employees by, in addition to the foregoing, providing—(i)information on, and assistance with, obtaining financing;(ii)information on financial record keeping;(iii)business management advice on topics including daily operations and staffing; and(iv)technical assistance..